
	

114 HR 3031 IH: To prohibit funding to the Voice of America.
U.S. House of Representatives
2015-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3031
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2015
			Mr. Salmon introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To prohibit funding to the Voice of America.
	
	
 1.Prohibition on funding the Voice of AmericaNo funds available to the Department of State or any other department or agency may be used to provide contributions directly or indirectly to the Voice of America.
		
